Title: From George Washington to Arthur Young, 20 March 1793
From: Washington, George
To: Young, Arthur



Sir,
Philadelphia Mar: 20th 1793.

Having had occasion in some late communications to you, to speak of the District which has been decided on (under a law of Congress) for the permanent seat of the government of the United States; I do myself the pleasure of sending you a plan of the intended City, which is now laying out in the centre thereof.
It will serve to shew you, and such as may have the curiosity to look at it, that whatever our present condition is, we have vanity enough to look forward to a better. With great esteem & regard I am—Sir Your Obedient Servt

Go: Washington

